                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF WISCONSIN


CINDY DELSART,
                                                    Case No. 19-C-1698
                     Plaintiff,

       v.

ETHICON, INC., et al.,

                     Defendants.


 ORDER ADJOURNING TRIAL DATE AND ASSOCIATED PRETRIAL DEADLINES


       IT IS HEREBY ORDERED that Defendants’ Unopposed Civil L.R. 7(h) Expedited Non-

Dispositive Motion to Adjourn Trial Date and Associated Pretrial Deadlines is GRANTED.

       IT IS FURTHER ORDERED that the final pretrial conference scheduled for September 3,

2020, the trial scheduled for October 5, 2020, and the associated pretrial filing deadlines are

removed from the Court’s calendar.

       The Clerk is directed to set the matter for a telephone conference to address further

scheduling.

       Dated at Green Bay, Wisconsin this 21st day of August, 2020.


                                                   s/ William C. Griesbach
                                                   William C. Griesbach
                                                   United States District Judge




        Case 1:19-cv-01698-WCG Filed 08/21/20 Page 1 of 1 Document 54
